DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,656,357US. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘357 patent. Specifically, the ‘357 patent claims: an enclosure defining an interior region (Column 11 lines 40-45); and a frame body having a longitudinal axis (Column 11 lines 45-50), wherein the frame body is rotatably mounted within the interior region of the enclosure such that (Column 11 lines 45-50): the frame body can rotate about the longitudinal axis relative to the enclosure between a first terminal angular position and a second terminal angular position 

Claim 2, 3, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,656,357US. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘357 patent. Specifically, the ‘357 patent claims: wherein an angle of rotation between the first terminal angular position and the second terminal angular position is about 360 degrees (Col 12 lines 15-20), and wherein an angle of rotation between the first terminal angular position and the second terminal angular position is about 180 degrees or greater (Column 12 lines 15-20).

As for claim 10, the ’357 patent claims wherein: the enclosure comprises first, second, third, and fourth panels defining the interior region (Column 13 lines 9-15); the 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,656,357US. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of “an enclosure defining an interior region (Column 13 lines 18-25); a frame body rotatably mounted within the interior region of the enclosure such that the frame body rotates about a longitudinal axis between a first terminal angular position and a second terminal angular position (Column 13 lines 20-27), the longitudinal axis being offset from a lateral edge of the frame body (Column 13 lines 27); and a splitter coupled to the frame body and having a splitter input and a splitter output (Column 13 lines 28-30), wherein the enclosure includes a first tab, the frame body includes a second tab, the first tab and the second tab are positioned such that the first tab contacts the second tab at the first terminal angular position and at the second terminal angular position, and the contact between the first tab and the second tab substantially prevents rotation beyond the first terminal angular position and the second terminal angular position (Colum 13 lines 30-37)” are also found in claim 16 of Patent ‘357.

	Claims 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. ‘357. Patent ‘357 claims a splitter St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 


Claims 4, 5, 6, 7, 9, 14, 15, 16, 17, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No ’357 in view of US Patent Application Publication to Holmberg 2007/0047894US. 
Regarding claims 4, 9, and 14, the’357 patent claims a device of claims 1 and 11. Patent ‘357 does not claims an adapter coupled to the frame body, the adapter being configured to optically couple the splitter output to a fiber optic cable; and a storage retaining structure coupled to the frame body and configured to selectively secure a connectorized end of the splitter output. 
Holmberg does teaches an adapter (166) coupled to the frame body (100), the adapter (166) being configured to optically couple the splitter (122) output to a fiber optic cable (Figure 5); and a storage retaining structure (122 or 150) coupled to the frame body (100) and configured to selectively secure a connectorized end of the splitter output (using adapters 166). It would have been obvious to one ordinary skill in 
Regarding claim 5, 6, and 15 the ’357 patent claims a device of claim 1 and 11. Patent ‘357 does not claims wherein the enclosure is substantially rectangular comprising a pedestal base coupled to the enclosure and comprising a pedestal base coupled to the enclosure.
Holmberg does teach wherein the enclosure is shaped in a rectangular shape (Figure 5) and having a pedestal base coupled to the enclosure (108 coupled to body 110). It would have been obvious to one of ordinary skill in art before the currently filing date of the application to modify the enclosure shape of Patent ‘357 to have rectangular shape in order to reduce width of the device and increase volume of connections in parallel vertical manner. The pedestal base allows the enclosure to be off the ground and to allow for easier access ([0039]). This allows the enclosure to house more optical connections without taking up a lot space.
Regarding claim 7 and 16, the ’357 patent claims a device of claim 1 and 11. Patent ‘357 does not claims further comprising a pole mounting bracket coupled to the enclosure.
Holmberg does teach wherein the enclosure further comprising a pole mounting bracket coupled to the enclosure (Figure 5: 136). It would have been obvious to one of ordinary skill in art before the currently filing date of the application to modify the enclosure to have a pole and pole mounting bracket to ensure in order to rotate the components within the enclosure and allows for easier access from front to back.
.
Response to Arguments
In response to applicant filed Terminal Disclaimer filed 12/21/2021, has been denied.
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10): For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership. A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a Power of Attorney that gives power to the attorney who is signing the Terminal Disclaimer, along with another copy of the Terminal Disclaimer, unless they file a Terminal Disclaimer that is signed by the applicant.
For the reason(s) cited above this action is therefore made FINAL.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874